 


113 HR 758 IH: Utah Land Sovereignty Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 758 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Stewart (for himself, Mr. Bishop of Utah, Mr. Chaffetz, Mr. Jones, Mr. Cramer, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To prohibit the further extension or establishment of national monuments in Utah except by express authorization of Congress. 
 
 
1.Short titleThis Act may be cited as the Utah Land Sovereignty Act.
2.Limitation on further extension or establishment of national monuments in UtahThe proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Utah after Wyoming. 
 
